  Case 13-36550         Doc 55     Filed 11/13/18 Entered 11/13/18 11:51:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-36550
         Patricia A Mitchell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/16/2013.

         2) The plan was confirmed on 03/10/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/11/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $16,573.00.

         10) Amount of unsecured claims discharged without payment: $89,678.54.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-36550       Doc 55        Filed 11/13/18 Entered 11/13/18 11:51:35                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $56,754.03
       Less amount refunded to debtor                             $54.03

NET RECEIPTS:                                                                                   $56,700.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,831.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $2,391.06
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,222.06

Attorney fees paid and disclosed by debtor:                  $669.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ALLIED INTERSTATE                Unsecured         219.35           NA              NA            0.00        0.00
Ashley Stewart                   Unsecured           0.00           NA              NA            0.00        0.00
ATHLETICO                        Unsecured         232.00           NA              NA            0.00        0.00
BANK OF AMERICA                  Unsecured      5,553.00            NA              NA            0.00        0.00
BMO Harris Bank                  Unsecured         603.26           NA              NA            0.00        0.00
BMO HARRIS BANK                  Secured       52,000.00            NA              NA            0.00        0.00
BMO HARRIS BANK                  Secured       17,579.00           0.00            0.00           0.00        0.00
BMO HARRIS BANK                  Unsecured     50,652.00            NA              NA            0.00        0.00
BMO HARRIS BANK                  Secured              NA         498.57          498.57           0.00        0.00
BMO HARRIS BK NA                 Unsecured     17,579.00     17,547.91        17,547.91      6,344.89         0.00
CAPITAL ONE                      Unsecured           0.00           NA              NA            0.00        0.00
CECRB/Ikea                       Unsecured           0.00           NA              NA            0.00        0.00
CHASE                            Unsecured           0.00           NA              NA            0.00        0.00
Chase Bank                       Unsecured           0.00           NA              NA            0.00        0.00
Comenity Bank                    Unsecured         900.00           NA              NA            0.00        0.00
Comenity Bank                    Secured           900.00           NA              NA            0.00        0.00
COMENITY BANK                    Unsecured           0.00           NA              NA            0.00        0.00
Comenity Bank                    Unsecured           0.00           NA              NA            0.00        0.00
DEPT STORES NATIONAL BANK/MAC    Unsecured      2,739.00       2,738.72        2,738.72        990.25         0.00
DIVERSIFIED ADJUSTMENT SERVICE   Unsecured         164.00           NA              NA            0.00        0.00
DSNB MACYS                       Unsecured           0.00           NA              NA            0.00        0.00
Express Scripts                  Unsecured          81.46           NA              NA            0.00        0.00
FRANCISCAN ALLIANCE              Unsecured         293.00           NA              NA            0.00        0.00
GECRB/Toro                       Unsecured           0.00           NA              NA            0.00        0.00
Hccredit/cit                     Unsecured           0.00           NA              NA            0.00        0.00
INGALLS MEMORIAL HOSPITAL        Unsecured         597.51        288.68            0.00           0.00        0.00
INTERNAL REVENUE SERVICE         Priority       4,248.94       3,435.96        3,435.96      3,435.96         0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         220.61          220.61          79.77        0.00
ISAC                             Unsecured           0.00           NA              NA            0.00        0.00
JPMORGAN CHASE BANK NA           Unsecured      5,154.00            NA              NA            0.00        0.00
JPMORGAN CHASE BANK NA           Secured       22,900.00     27,605.10        27,605.10     27,605.10    2,627.98



UST Form 101-13-FR-S (09/01/2009)
 Case 13-36550       Doc 55        Filed 11/13/18 Entered 11/13/18 11:51:35                    Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim       Principal       Int.
Name                                 Class   Scheduled        Asserted      Allowed        Paid          Paid
KOHLS                            Unsecured           0.00             NA           NA            0.00        0.00
KOMYATTE & ASSOC.                Unsecured           0.00             NA           NA            0.00        0.00
KOMYATTE & ASSOC.                Unsecured           0.00             NA           NA            0.00        0.00
LVNV FUNDING                     Unsecured         499.00          499.76       499.76        180.70         0.00
PERSONAL FINANCE CO              Unsecured           0.00             NA           NA            0.00        0.00
PRA RECEIVABLES MGMT             Secured        2,808.00             0.00         0.00           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         579.00          579.62       579.62        209.58         0.00
PRA RECEIVABLES MGMT             Unsecured         576.00          576.51       576.51        208.45         0.00
PRA RECEIVABLES MGMT             Unsecured      2,808.00         2,599.26     2,599.26        939.83         0.00
QUANTUM3 GROUP LLC               Unsecured      1,610.00         1,610.51     1,610.51        582.32         0.00
QUANTUM3 GROUP LLC               Unsecured           0.00          775.63       775.63        280.45         0.00
Stuart A Issleib MD              Unsecured         225.00             NA           NA            0.00        0.00
US SMALL BUSINESS ADMINISTRATI   Unsecured      8,231.19         8,231.19     8,231.19      2,976.19         0.00
US SMALL BUSINESS ADMINISTRATI   Unsecured      4,721.27         4,721.27     4,721.27      1,707.09         0.00
WELLS FARGO BANK NA              Secured             0.00        3,309.38     3,309.38      3,309.38         0.00
WELLS FARGO BANK NA              Secured      160,589.00      158,309.26    161,618.64           0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal               Interest
                                                             Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                 $161,618.64                $0.00                 $0.00
      Mortgage Arrearage                                 $3,309.38            $3,309.38                 $0.00
      Debt Secured by Vehicle                           $27,605.10           $27,605.10             $2,627.98
      All Other Secured                                    $498.57                $0.00                 $0.00
TOTAL SECURED:                                         $193,031.69           $30,914.48             $2,627.98

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00              $0.00                 $0.00
       Domestic Support Ongoing                                 $0.00              $0.00                 $0.00
       All Other Priority                                   $3,435.96          $3,435.96                 $0.00
TOTAL PRIORITY:                                             $3,435.96          $3,435.96                 $0.00

GENERAL UNSECURED PAYMENTS:                             $40,100.99           $14,499.52                  $0.00


Disbursements:

       Expenses of Administration                               $5,222.06
       Disbursements to Creditors                              $51,477.94

TOTAL DISBURSEMENTS :                                                                          $56,700.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-36550         Doc 55      Filed 11/13/18 Entered 11/13/18 11:51:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
